THOMPSON, Judge.
Lawrence R. Fulmore appeals his convictions for possession of cocaine1 in count one and the lesser included offense of battery2 in count two of the information. We affirm his convictions and sentence but we strike the assessment of fees. It was error for the trial court to assess the state attorney’s fee of $250. Turkaly v. State, 615 So.2d 222 (Fla. 5th DCA 1993); Smith v. State, 606 So.2d 501 (Fla. 5th DCA 1992). The defense argues that it was also error to assess a public defender lien of $100 without prior notice to Fulmore that he had the right to contest the amount of the lien to be imposed. Florida Rule of Criminal Procedure 3.720(d)(1) requires that Fulmore be advised of his right to a hearing to contest the amount of the lien. The $100 public defender’s lien is stricken without prejudice to the reimposition of the lien upon remand after Fulmore is advised of his rights. Bull v. State, 548 So.2d 1103 (Fla.1989); Smith v. State, 622 So.2d 638 (Fla. 5th DCA 1993).
JUDGMENT and SENTENCE AFFIRMED; PUBLIC DEFENDER’S LIEN QUASHED and REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS OPINION.
HARRIS, C.J., and GOSHORN, J., concur.

. § 893.13(l)(f), Fla.Stat. (1991).


. § 784.03, Fla.Stat. (1991).